DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.
 	Applicant's response has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status and Examination Status
	Claims 1 and 6-12 are currently pending and under exam herein.
	Claims 2-5 have been cancelled.
	Claim 1 is currently amended.
	It is noted that the instant application has been assigned to a new Examiner in Group Art Unit 1631.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Priority to KR 10-2017-0044192, filed 5 April 2017, is acknowledged.

Drawings
The Drawings submitted 26 September 2017 are accepted.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. It is noted that citation to the instant Specification herein and throughout the instant Office Action refers to the Specification as published (PGPUB 2018/0292386).
Examples of some unclear, inexact or verbose terms used in the specification are: 
[0003]- The present invention relates to an information processing technique using a 	computer and especially to technique for calculating an evaluation value regarding effect 	of a drug on a normal cell and a cancer-cell using information regarding the cancer-cell 	and the drug. 
 [0004]- When a bio-molecular network is regarded as one system, a state of the system 	may be modeled as a Boolean network expressed a set of the state (“ON (1)” or “OFF 	(0)”) of all molecules comprising the network. For example, the state-space size (the 	number of possible initial conditions) of the bio-molecular network having n molecules is 	2n and a state transition graph may be obtained by analyzing state transition of all 	possible initial conditions.
[0005]- The state transition occurs in the state of the system according to time due to 	dynamics of inside the system and a finally reached state is called an attractor. Here, a 	set of all initial conditions which converge on a same attractor is called a basin of 	attraction. An attractor is divided into a point attractor of a fixed state and a cyclic 	attractor whose state is periodically repeated.
[0006]- There is a Korean patent application Ser. No. 2012-0098296 as a technique 	analyzing characteristics of the above-stated Boolean network. Technical contents 	written in the Korean patent application Ser. No. 2012-0098296 may be included I	n the p	resent invention as a reference.

	The above illustrative paragraphs are cited to show that each paragraph of the instant Specification includes numerous errors in style, grammar, format and syntax, among others.  It is suggested that all paragraphs be reviewed for proper English grammar and for use of accepted terms and phrases.  The Examiner is forced herein to interpret the meaning of the terms that are not standard in the context of standard English and will broadly include rejections based on said interpretation until such time as when the Specification is corrected.  
	One example of correction is: [0003] “The present invention relates to an information processing technique using a computer.  More particularly, the invention relates to a technique for calculating, based on information pertaining to a cancer-cell and a drug, an evaluation value wherein the value represents an effect of the drug on a normal cell and on a cancer-cell” or similar.  
	Again, it is noted that this is only an example and that the instant Specification is replete with error.  Correction is kindly requested.






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 6-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Claim 1, as amended, recites, “ejecting, by an injector, the adjusted first dosage of the first drug”.  The instant Specification fails to find support for and none has been provided by applicant for said amended limitations that includes any step of “ejecting” a drug or using an “injector” to do so to deliver a drug.  As such, the amendments herein represent NEW MATTER.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 6-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The rejections below are newly recited after further consideration of the instant claims.
	Claim 1 recites, “generating a database, by devices of one or more bio-medical organizations, from patient groups observed in the one or more bio-medical organizations”. It is unclear as to what parameters occur such that a device of a bio-medical organization would generate a database.  It is assumed, for examination purposes that the claimed “devices of biomedical organizations” are, in fact, intended to then yield data that would be used in a further  database generation step.  Clarification is requested through clearer claim language.
	Claim 1 recites, “creating, by a device of a laboratory, a cancer-cell line database by growing a first cancer-cell”.  The claim is unclear with respect to the parameters by which a cancer-cell line is created by a device of a laboratory by growing a first cancer cell.  First, the claim appears circular in logic.  Second, it would appear as if the claim is intended to be limited to a laboratory device that is used to grow a cancer-cell line that would further provide data for a cancer-cell line database or similar.  Clarification through clearer claim language is requested.
	Claim 1 recites, “combining, by a computing device, a cancer genomics data from the database”. There is insufficient antecedent basis in the claim for “a cancer genomics data from the database” as no cancer genomics data from the database is recited previously in the claim.  Clarification is requested through claim amendment herein.  It is suggested that a step of generating genomics data or a step of a database that also includes genomics data or the like be amended herein.
	Claim 1 recites, “acquiring, by the computing device, drug-reactivity data having a plurality of pairs of an efficacy score, a toxicity score by conducting a drug-reactivity calculating process a plurality of times with changing a dosage of the first drug; the drug-reactivity calculating process calculating the toxicity score and the efficacy score of the first drug”.  First, due to apparent grammatical error, it is unclear as to the meaning of “plurality of pairs of an efficacy score, a toxicity score by conducting…”.  One interpretation of the claim is that the “efficacy score” is equivalent to “a toxicity score” due to the missing article whereby the claim could mean an efficacy score, a toxicity score, by conducting a drug-reactivity”.  Another interpretation of the claim is that it is limited to “acquiring…drug-reactivity data having a plurality of pairs of an efficacy score and a toxicity score by conducting…”.  The claim is interpreted as the latter for examination purposes, as it appears as if this is a grammatical oversight.  
	Claim 1 recites, “adjusting, by the computing device, based on the graph, a first dosage of the first drug so that a difference value between a possibility that a cancer-cell is lead to a cell- death state and a possibility that the normal cell is lead to the cell-death state is more than a predetermined value when the first drug is administered”.  The claim language fails to make sense as written, rendering the claim indefinite because it is not possible to determine the scope of the instant limitation.  However, for examination purposes, it is assumed that the claim reads, “adjusting, by the computing device, and based on the graph, a first dosage of the first drug according to a difference the?] cancer-cell s to a cell-death state and a possibility that the normal cell s to a cell-death state being more than a predetermined value when said first drug is administered” or the like.  Clarification is requested through clearer claim language.
	Claim 1 recites, “the target node being a node affected by the first drug among the all nodes in a bio-molecular network which represents the nominal network modelled on interactions between molecules in a cell or the first specific network created by mapping gene mutation information of a first cancer-cell to the nominal network”. The claim step is unclear with respect to the “among the all nodes” as no prior recitation of the all nodes is recited in the claim.  Clarification through clearer claim language is requested. Second, the network “represents the nominal network modelled on interactions between molecules in a cell or the first specific network created by mapping…” is unclear with respect to what is intended to be limited by said recitations.  For example, the nodes could be limited by the nodes among all the nodes in a network which are intended to be those that represent the nominal network, modelled on interactions between molecules in a cell.  Alternatively, the nodes could be those in which are in a first specific network created by mapping gene mutation information of a first cancer-cell to the nominal network.  In another interpretation, the claim could be that of a network which represents the nominal network modeled on interactions or modeled by mapping gene mutations.  The claim step is unclear.  Clarification is requested through clearer claim language.
	Claim 1 recites, “the toxicity score is calculated based on the sizes of the basins of a first nominal state transition diagram”.  There is insufficient antecedent basis in the claim for “the sizes of the basins” as no basins sizes are recited previously in the claim.  Clarification is requested.
	Claim 1 recites, “and the sizes of the basins of a first nominal perturbation-state transition diagram”.  There is insufficient antecedent basis in the claim for “the sizes of the basins of a first nominal perturbation-state transition diagram” as no basins sizes are recited previously in the claim.  Clarification is requested.
	Claim 1 recites, “the efficacy score is calculated based on the sizes of the basins of a first state transition diagram”.  There is insufficient antecedent basis in the claim for “the sizes of the basins of a first state transition diagram” as no basins sizes are recited previously in the claim.  Clarification is requested.
	Claim 1 recites, “the efficacy score is calculated by using FORMULA 2, wherein a first R score…of FORMULA 2 is calculated…and FORMULA 1.” And then includes [FORMULA 1] and [FORMULA 2] after the end of the claim limitations, after “FORMULA 1 may have.”  The claim is unclear with respect to the definitions of FORMULA 1 and FORMUAL 2 as they are currently written because they appear not to limit the claim.  If they are intended to limit the claim then they should be amended to be part of the claim, as written.  For example, “wherein FORMULA 1 is…wherein FORMULA 2 is…” or the like.  Clarification is requested.
	Claim 7 recites, “the nominal network is defined to comprise a plurality of nodes…”  The network being “defined to comprise” is unclear with respect to the limitations intended by “defined tom comprise”.  It is suggested that the claim be amended to recite, “the nominal network comprises a plurality of nodes…”
	Claim 7 recites, “a plurality of links representing the direction of signals delivered between the plurality of nodes and the values of the signals”.  There is insufficient antecedent basis in the claim for “the directions of signals…and the values of the signals” as no prior claim recitation includes said “signals”.  Clarification is requested.
	Claim 8 recites, “so that the value of the signal”  There is insufficient antecedent basis in the claim for “the value of the” as no prior claim recitation includes said “signals”.  Clarification is requested.
	Claim 9 recites, “so that the value of the signal”  There is insufficient antecedent basis in the claim for “the value of the” as no prior claim recitation includes said “signals”.  Clarification is requested.
	Claim 10 recites, “the strength of the first perturbation”  There is insufficient antecedent basis in the claim for “the strength of the perturbation” as no prior claim recitation includes said “a strength”.  Clarification is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-and 6-12 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.

Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method of dispensing a first drug.
With respect to step (2A)(1), the claims recite judicial exceptions in the abstract ideas category.  The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
 (2A)(1) Evaluation
	With respect to the instant claims, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps to abstract ideas are as follows: 
	Claim 1: “generating a database”; “creating a cancer-cell line database”; “combining cancer genomics data and the cancer-cell line database [data] with a nominal network representing a normal cell”; “acquiring…by conducting a drug-reactivity calculating process…calculating the toxicity score and the efficacy score…”; “providing a graph…” (assumed to be a calculation step whereby a graph is formulated from data); “probability of x%, a value of a target node is set to 0…the probability (100-x)%, a value of a target node…wherein  the probability of x%...the toxicity score is calculated…the efficacy score is calculated…FORMULA 1 and FORMULA 2…”
Dependent claims herein (6-12) recite additional steps that further limit the judicial exceptions in independent claim 1 and as such, are further directed to abstract ideas.  Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions to include data in the form of a database as gathered from bio-medical organization information pertaining to a patient.  There are no specifics as to the methodology involved in “generating” said database and thus, under the BRI, one could simply, for example, make a list of data subset(s) and insert said data into, for example, a spreadsheet. Further, steps directed to combining cancer-cell line data and other data and further conducting toxicity score an efficacy scores based on that data, are steps of mathematical calculation and can easily be performed using pen and paper in a mental capacity, via mathematical steps.  Further to said mathematical step, calculations in the instant claims include specific formulas, for example.  Other steps, recited in dependent claims, further include limit the recited exceptions.  

Evaluation under (2A)(2)
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements:
(a) Claim 1: “adjusting, based on the graph, a first dosage of the first drug” and “ejecting, by an injector, the adjusted first dosage of the first drug”.  With respect to these additional elements in the instant claims, said steps represent nominal extra-solution activity, whereby data are used for the purpose of informing an “adjustment” to a dosage.  This is nothing more than what doctors routinely engage in when assessing laboratory data and adjusting dosages via said assessment.  The step recited as “ejecting, by an injector” is further directed to an additional element that is extra-solution activity wherein one merely “applies” the judicial exception in a manner that includes further dosing a subject.  However, this is not considered a specific treatment for any particular disease nor is it considered a step that provides a practical application because there is no indication that any of the data manipulation steps specifically act to “adjust” an “injector”.
	(b) Further steps herein directed to additional non-abstract elements of “by a computing device” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.

(2B) Evaluation	
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).     
With respect to the instant claims, the prior art to Norouzi et al. (Drug Discovery Today Vol. 21, No. 11:1835-1849; Yr: 2012) disclose controlled drug-delivery strategies, for example injectable hydrogels, for cancer treatment for tumor specific targeting that is a routine, well-understood and conventional practice in the art (abstract; entire article).  As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a non-conventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  The instant Specification discloses the computing devices herein are not specialized, but rather generic computing systems operating herein as a tool by which to perform said data operations (pages 8, 11, and 40-41, e.g.).   The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	Dependent claims also have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.  For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Applicant’s Arguments
	1.  Applicant states that the “claims have been amended to recite a method of dispensing a first drug instead of a method of calculating the reactivity of a drug”.  Applicant states that the claim is directed to a particular improvement in the dispensing of a drug and that the invention provides a specific improvement to the technical field of cancer treatment”.
	It is respectfully submitted that this is not persuasive.  The steps directed to ejecting the adjusted first doe of a first drug are generically recited wherein they are considered a step performed as “apply it” in the context of 35 USC 101.  That is to say, the step of providing a drug to a patient upon analysis of data is what doctors routinely do.  There is nothing specific and particular about said operation beyond mere application.  The data manipulation steps do not, for example, change the way in which the “injector “operates, for example (as in Diehr, for example). The data manipulation steps do not inform a particular treatment for any particular type of cancer, for example, as in Vanda.  As such, the claim remain ineligible.

Prior Art
	With respect to the prior art, the prior art does not appear to teach or fairly suggest the steps that include the particular probability calculations for target node values as affected by a first drug in a biological network setting as currently claimed.  The following art is considered pertinent to Applicant’s disclosure, even though it is not currently relied upon herein:
	2.  2021/0281475
	3.  2014/0127716
	4.  2010/0299289
	5.  7,257,563
	
E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.


Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631